MEMBERSHIP INTEREST PURCHASE AGREEMENT

dated as of April 11, 2017

by and between

HARTMAN XX LIMITED PARTNERSHIP

a Texas limited partnership

(“Seller”)

and

HARTMAN vREIT XXI, INC.

a Maryland corporation

(“Purchaser”)

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of this 11th day of April 2017 by and between HARTMAN XX LIMITED
PARTNERSHIP, a Texas limited partnership (“Seller”), and HARTMAN vREIT, XXI,
INC., a Maryland corporation (“Purchaser”).

RECITALS



A.

Hartman Three Forest Plaza, LLC, a Texas limited liability company (the
“Company”), acquired that certain real property and improvements, commonly known
as Three Forest Plaza and located at 12221 Merit Drive, Dallas, Texas 75251,
Dallas County, Texas as more fully described on the attached Exhibit “A” (the
“Property”), for a total purchase price of  Thirty-Five Million Six Hundred
Fifty Five Thousand and NO/100 Dollars ($35,655,000.00) pursuant to that certain
Purchase and Sale Agreement dated effective as of November 22, 2016  (the
“Purchase Agreement”);



B.

The Company’s issued and outstanding membership interests consist solely of
3,565,500 membership units (“Membership Units”);



C.

Seller owns 100% of the issued and outstanding membership interests in the
Company (3,565,500 membership units issued and outstanding) (“Seller’s
Membership Interest”); and



D.

Purchaser desires to purchase a portion of Seller’s Membership Interest of up to
1,000,000 membership units at $10.00 per unit for a total purchase price of up
to Ten Million and NO/100 Dollars ($10,000,000.00) (the “Purchase Price”)
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:








1




ARTICLE I

PURCHASE OF THE MEMBERSHIP INTEREST

1.1. Purchase and Sale of the Membership Interest. Purchaser agrees to purchase
and Seller to sell, transfer, and convey to Purchaser, up to 1,000,000
Membership Units that Seller currently holds for a purchase price of $10 per
Membership Unit (total $10,000,000).

1.2. Transfer of Sale(s) – Minimum Amounts. The purchase and sale of Membership
Units shall occur at such times and in such amounts as Purchaser may, in its
discretion so determine.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of Seller. Except as set forth in this
Agreement, Seller represents and warrants to Purchaser that:

2.1.1 Power and Authority. Seller has all requisite power and authority, to
execute, deliver, and perform its obligations under this Agreement and the
Documents and to consummate all transactions contemplated hereby.

2.1.2 Seller’s Membership Interest. Seller’s Membership Units are duly and
validly authorized, fully paid and non-assessable, and are owned by Seller free
and clear of any liens or encumbrances. No such membership unit was issued in
violation of any preemptive or similar rights.

2.1.3 Validity of Agreement. This Agreement has been duly and validly
authorized, executed, and delivered by Seller and constitutes a valid and
legally binding agreement of Seller, enforceable against it in accordance with
its terms.

2.1.4 No Conflict. The execution, delivery, and performance of this Agreement by
Seller and the consummation of the transaction contemplated hereby will not
violate, conflict with, or result in a breach or violation of the organizational
documents or partnership agreement (or similar organizational and governance
documents) of the Seller or any of the terms or provisions of, or constitute a
default or cause an acceleration of any obligation under, or result in the
imposition or creation of (or the obligation to create or impose) a lien or
other encumbrance with respect to the organizational documents or partnership
agreement (or similar organizational and governance documents) of the Seller,
any bond, note, debenture, or other evidence of indebtedness or any indenture,
mortgage, deed of trust, or other agreement or instrument to which the Seller is
a party or by which it is bound, or to which any properties of the Seller are or
may be subject, or contravene any order of any court or governmental agency or
body having jurisdiction over the Company or any of its properties.

2.1.5 Best Efforts. On or prior to the Closing, Seller will, to the extent
permitted by applicable laws, rules and regulations, take such actions and
execute and deliver all such agreements, documents, certificates or amendments
to this Agreement as may be necessary or desirable to effectuate the provisions
and intent of this Agreement.

2.1.6 Tax Consequences. The Seller understands, acknowledges and agrees that the
consideration received by it in the Purchase may be subject to taxation by
federal and state








2




taxing authorities. The Seller has, at its sole expense and to the extent it
deemed necessary or appropriate, consulted with its tax advisors to determine
the tax consequences associated with the Purchase.

2.2 Representations and Warranties of Purchaser. Except as set forth in this
Agreement, Purchaser represents and warrants to Seller that:

2.2.1 Purchaser has been duly organized, is validly existing as a corporation in
good standing under the laws of the State of Maryland, and has the requisite
corporate power to carry on its business as it is currently being conducted.

2.2.2 The execution and delivery of this Agreement by Purchaser has been duly
authorized by proper corporate action and, on the Effective Date, Purchaser will
have all necessary corporate power and authority to consummate the transactions
contemplated hereby.

2.2.3 Best Efforts. On or prior to each sale, Purchaser shall, to the extent
permitted by applicable laws, rules and regulations, take such actions and
execute and deliver all such agreements, documents, certificates or amendments
to this Agreement as may be necessary or desirable to effectuate the provisions
and intent of this Agreement.

ARTICLE III

COVENANTS

3.1 Conduct of Business. Except as otherwise contemplated herein, or as
otherwise agreed in writing by Purchaser, between the date hereof and the time
when this Agreement terminates as provided herein, Seller agrees, as majority
owner of the Company, to cause the Company to not:

3.1.1 Make any change in its authorized equity ownership interests.

3.1.2 Issue any membership interests or other equity interests, securities
convertible into its membership interests or other equity interests, or any debt
securities.

3.1.3 Issue or grant any options, warrants, or other rights to purchase
membership interests or other equity interests.

3.1.4 Declare or pay any dividends or other distributions on any membership
interests except as provided for in this Agreement.

3.1.5 Purchase or otherwise acquire or agree to acquire for a consideration any
membership interests (other than in a fiduciary capacity).

3.1.6 Take any action materially and adversely affecting this Agreement or the
transactions contemplated hereby or the Company’s financial condition (present
or prospective), businesses, properties, or operations.

3.1.7 Acquire, consolidate or merge with any other company, corporation, or
association, or acquire, other than in the ordinary course of business, any
assets of any other company, corporation, or association.








3




3.1.8 Mortgage, pledge, or subject to a lien or any other encumbrance, any of
their assets, dispose of any of its assets, incur or cancel any debts or claims,
or increase the current level of compensation or benefits payable to its members
or employees except in the ordinary course of its business as heretofore
conducted, or take any other action not in the ordinary course of its business
as heretofore conducted, or incur any material obligation, or enter into any
material contract except as provided for in this Agreement.

3.1.9 Amend its organizational documents or operating agreement.

3.1.10 Take any action to solicit, initiate, encourage, or authorize any person,
including members and other employees, to solicit from any third party any
inquiries or proposals relating to the disposition of its business or assets, or
the acquisition of its membership interests, or the merger of it with or sale of
any of its membership interests to, any person other than the Purchaser, and
they shall promptly notify Purchaser orally of all the relevant details relating
to all inquiries and proposals which they may receive relating to any of such
matters, except as authorized by the Bankruptcy Court.

3.2 Survival of Representation and Warranties. The representation and warranties
given by Purchaser and Seller shall survive the termination of this Agreement as
provided herein, for a period of twelve months, after which they shall cease and
a breach thereof shall not be actionable.

ARTICLE IV

CONDITIONS TO PURCHASE

4.1 Contingency. This Agreement shall be contingent on the approval by, and
resolutions of, both Seller and Purchaser.

4.2 Closing Conditions. All obligations of the Purchaser and Seller to
consummate the purchase and sale of Membership Units are subject to the
fulfillment of each of the following conditions, except in the event the parties
hereto shall all waive one or more of such conditions in writing:

4.3 Accuracy of Representations, Warranties, and Covenants. The representations,
warranties, and covenants of the Purchaser and Seller, contained in this
Agreement or on any schedule, list, exhibit, certificate or document delivered
by the Company or the Seller pursuant to the provisions hereof shall be true in
all material respects on the date hereof and as of the date of any sale of the
Membership units.

4.4 Performance and Compliance. The Company or the Seller shall have performed
and complied in all material respects with all the agreements, covenants, and
conditions required by this Agreement to be performed or complied with by it
prior to or on the date of each sale.























4




ARTICLE V

DELIVERIES OF SELLER

5.1. At each sale, Seller shall deliver to Purchaser the following:

(a) Certificates (or affidavits certifying that the certificates have been lost,
if applicable) evidencing the membership interests to be transferred pursuant to
this Agreement, which certificates shall be properly endorsed for transfer or
accompanied by duly executed stock powers, in either case executed in blank or
in favor of Purchaser or as Purchaser may have directed prior to the sale, and
shall have any requisite transfer tax stamps attached thereto; or if such
Membership Units are not represented by certificates, acknowledgement or the
Company’s transfer ledger or other books and records that show that the
Membership Units have been so transferred.

(b)  Such other documents and agreements as reasonably requested by Purchaser.

ARTICLE VI

COVENANTS OF THE PARTIES

6.1. Further Assurances; Access to Properties and Information. Each of the
parties hereto agrees to execute and deliver any and all further agreements,
documents or instruments necessary or convenient to effectuate this Agreement
and the transactions referred to herein or contemplated hereby or reasonably
requested by the other party to perfect or evidence his, hers or its rights
hereunder. Each party will promptly notify the other party of any information
delivered to or obtained by such party which would prevent the consummation of
the transactions contemplated by this Agreement, or would indicate a breach of
the representations or warranties of any of the parties to this Agreement or as
to which any party intends to seek indemnity under any of the terms of this
Agreement.

6.2. Expenses. Except as otherwise provided herein, each party agrees to pay its
own expenses incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same and the preparations
made for carrying the same into effect.

ARTICLE VII

TERMINATION

7.1. Termination. This Agreement will terminate on the earlier of (a) the date
of the last sale in which the maximum number of Membership Units ($1,000,000)
has been consummated; or (b) eighteen months from the effective date hereof.

ARTICLE VIII

MISCELLANEOUS

8.1. Notice. Any notice hereunder shall be in writing and shall be given by
personal delivery, by commercial overnight delivery service or by certified
mail, postage prepaid, return receipt requested, or by facsimile, at the
following address:











5






If to Seller:

Hartman XX Limited Partnership

2909 Hillcroft, Ste. 420

Houston, TX 77057

Attn: Allen R. Hartman




If to Purchaser:

Hartman vREIT XXI, Inc.

2909 Hillcroft, Ste. 420

Houston, TX 77057

Attn: General Counsel

Any party may, by like notice at any time and from time to time, designate a
different address to which such notice shall be sent. Such notice shall be
deemed sufficiently given (a) if personally served, upon such service, (b) if
sent by commercial overnight delivery service, upon the next business day
following such sending, (c) if mailed, forty-eight (48) hours following the
first attempt of the postal service to deliver same or (d) if sent by facsimile,
upon receipt of confirmation of transmission.

8.2. Successors; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of Seller and its respective partners, executors and
administrators, and of Purchaser and its respective successors and assigns. This
Agreement and the rights and obligations hereunder shall not be assignable
without the prior written consent of the other parties hereto.

8.3. Entire Agreement. This Agreement, together with the disclosures, notices
and letters referred to herein and the exhibits hereto, constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the parties in connection
herewith.

8.4. Amendments/Waivers. Any amendment hereof must be in writing. Any provision
hereof may be waived in writing by the party entitled to the benefit of such
provision. No waiver of the breach of any provision shall be deemed or construed
to be a waiver of other or subsequent breaches. Nothing herein is intended to
confer any rights or remedies upon any person not a party hereto, except as
expressly provided to the contrary herein.

8.5. Gender; Number. Except where the context otherwise requires, words used in
the masculine gender include the feminine and neuter; the singular number
includes the plural, and the plural the singular; and the word “person” includes
a corporation or other entity or association as well as a natural person.

8.6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

8.7. Choice of Law and Enforcement. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Texas. Any disputes
will be resolved by a court located in the county and state where the Property
is located.

8.8. No Third-Party Beneficiaries. No person not a party hereto shall have any
rights hereunder, it being the intent of the parties that there shall be no
third-party beneficiaries.








6




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

SIGNATURE PAGES IMMEDIATELY FOLLOW








7




SELLER:




HARTMAN XX LIMITED PARTNERSHIP

a Texas limited partnership




By:

HARTMAN XX REIT GP, LLC

   

a Texas limited liability company

Its:

Managing General Partner







        

By:  

Allen Hartman

Manager













BUYER:




HARTMAN VREIT XXI, INC.

a Maryland corporation







By:  

Allen Hartman

Chief Executive Officer and President



































8




EXHIBIT A




LEGAL DESCRIPTION




TRACT 1: FEE SIMPLE

Fieldnotes for 3.8582 acres of land, being all of Lot 2B, Block B/7736, Forest
Plaza Addition, a subdivision in the M. J. Sanchez Survey, Abstract No. 1272, in
Dallas County, Texas, the map or plat thereof recorded in Volume 95137, Page
1945 of the Map Records of Dallas County, and being that same 3.8582 acre tract
of land conveyed to Massachusetts Mutual Life Insurance Company, and described
as "Tract 1" in Substitute Trustee's Deed and Bill of Sale, recorded in Volume
2002044, Page 12364 of the Real Property Records of Dallas County, said 3.8582
acres of land being more particularly described by metes and bounds as follows:

COMMENCING at a point in the North line of Merit Drive, based on an 80 foot
right-of-way, at the most Southerly Southwest corner of Lot 1A of said Block
B/7736, said point being at the Southeast end of a cut-back for the Easterly
line of Park Central Drive;

Thence, South 89°27'54" East with the North line of said Merit Drive and the
South line of said Block B/7736, at 394.99 feet passing the Southeast corner of
said Lot 1A and the Southwest corner of Lot 2A of said Block B/7736, and
continuing in all, a total distance of 736.11 feet to a point of curve to the
left, having a radius of 430.00 feet and a central angle of 35°14'08";

Thence, continuing with the Northerly line of said Merit Drive and the Southerly
line of said Lot 2A, and with the said curve to the left having a radius of
430.00 feet (chord bearing North 72°55'02" East, 260.29 feet), an arc distance
of 264.44 feet to a 5/8 inch steel rod found marking the most Southerly or
Southeast corner and PLACE OF BEGINNING of said Lot 2B and the herein described
tract, said point also being the most Easterly corner of said Lot 2A;    

Thence, with the Northeasterly line of said Lot 2A and the common Southwesterly
line of said Lot 2B, the following courses and distances:

North 44°27'54" West, 45.56 feet to an "X" in concrete found at an angle point;

North 89°27'54" West, 55.00 feet to an "X" in concrete set at an angle point;

North 44°27'54" West, 161.22 feet to a 1/2 inch steel rod found at an angle
point;

North 89°27'54" West, 192.00 feet to an "X" in concrete set for the most
Southerly Southwest corner;

North 00°32'06" East, 18.00 feet to an "X" in concrete set at an interior ell
corner;

North 89°27'54" West, 14.50 feet to an "X" in concrete set in concrete for the
most Westerly Southwest corner;

North 00°32'06" East, 179.00 feet to an "X" in concrete found marking the most
Westerly Northwest corner;

South 89°27'54" East, 133.50 feet to an "X" in concrete found at an interior ell
corner; and,








9




North 00°32'06" East, 61.83 feet to a point in the North line of said Block
B/7736 for the most Northerly Northwest corner of said Lot 2B and the herein
described tract, said point being the Northeast corner of said Lot 2A, said
point also being in the South line of Microwave Drive, abandoned under City
Ordinance No. 19123, recorded in Volume 87098, Page 5823 of the Deed Records of
Dallas County;   

Thence, South 89°13'04" East with the South line of said (abandoned) Microwave
Drive and the North line of said Lot 2, at approximately 284 feet passing the
Southeast corner of said Microwave Drive and a Southwest (re-entrant) corner of
Lot 2, Block A/7735 of Park Central on the Lake, the map or plat thereof
recorded in Volume 86159, Page 1542 of the said Map Records, and continuing in
all, a total distance of 452.99 feet to a point in the Westerly line of said
Merit Drive for the Northeast corner of said Lot 2B and the herein described
tract, said point being the Southeast corner of said Lot 2, said point also
being in a curve to the right, having a radius of 430.00 feet and a central
angle of 61°41'34", from which point, a found 1/2 inch steel rod bears North
24°54' West, 0.9 feet;

Thence, in a Southwesterly direction, with the Westerly line of said Merit Drive
and the Easterly line of said Lot 2B, and with the said curve to the right
having a radius of 430.00 feet (chord bearing South 24°27'08" West, 440.96
feet), an arc distance of 463.00 feet to the PLACE OF BEGINNING and containing
3.8582 acres or 168,063 square feet of land, more or less.

TRACT 2:

NON-EXCLUSIVE EASEMENT ESTATE, as created by that certain Reciprocal Grant of
Access Easements executed by and between F.C. Associates, a Texas limited
partnership, Two Forest Plaza, Ltd., a Texas limited partnership, and Forest
Plaza Development Company, a Texas corporation, dated November 2, 1981, filed
November 6, 1981 and recorded in Volume 81218, Page 1774, Real Property Records,
Dallas County, Texas; as affected by Amendment to Reciprocal Grant of Access
Easements dated March 12, 1982, filed March 22, 1982 and recorded in Volume
82058, Page 98, Real Property Records, Dallas County, Texas.

TRACT 3:

NON-EXCLUSIVE EASEMENT ESTATE, as created by that certain Joint Parking Garage
Operation Agreement executed by and between Three Forest Plaza, a Texas general
partnership, and Minstrel Management Company, N.V., a Netherlands Antilles
corporation, dated August 24, 1984, filed August 30, 1984 and recorded in Volume
84173, Page 214, Real Property Records, Dallas County, Texas.

TRACT 4:

NON-EXCLUSIVE EASEMENT ESTATE, as created by that certain Reciprocal Grant of
Access Easement executed by and between Three Forest Plaza, a Texas general
partnership, and Minstrel Management Company N.V., a Netherlands Antilles
corporation, dated August 22, 1984, filed August 23, 1984 and recorded in Volume
84167, Page 3825, Real Property Records, Dallas County, Texas.




















10


